Citation Nr: 1454184	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for esophageal cancer, to include as due to Agent Orange exposure.

3.  Entitlement to a disability rating higher than 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1971.  As a member of the Army Reserves since 1986, he had periods of active duty service from November 1990 to January 1991, February 1991 to July 1991, December 1995 to May 1996, and February 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2014 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011 and provided testimony regarding his service connection claim for obstructive sleep apnea.  A transcript of the hearing is in the Veteran's file. 

In February 2012, the Board remanded the claim of service connection for obstructive sleep apnea for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim seeking service connection for obstructive sleep apnea, the current record, which includes the Veteran's statements, VA treatment records obtained pursuant to the Board's remand directives, and a VA examination and medical opinion obtained by the RO on its own initiative, fails to establish that the Veteran's obstructive sleep apnea began during or is otherwise related to service.  

However, the Veteran's representative recently asserted that the record suggests that the Veteran's obstructive sleep apnea may be secondary to or aggravated by his service-connected diabetes mellitus, as the two diseases have both been linked to the Veteran's obesity.  Further, the representative submitted medical literature reporting that obstructive sleep apnea and diabetes mellitus are frequently comorbid conditions.  This evidence is sufficient to trigger VA's duty to obtain a related medical opinion exploring this potential etiological link.

With regard to the Veteran's claims seeking service connection for esophageal cancer and a higher initial rating for coronary artery disease, the procedural posture of these claims is unclear.  An April 2014 rating decision, associated with the Veteran's electronic file, denied service connection for esophageal cancer and granted service connection for coronary artery disease, assigning an initial 30 percent evaluation.  In a July 2014 VA Form 9, also associated with the Veteran's electronic file, the Veteran expressed his desire to appeal the service connection and initial increased rating claims to the Board and requested a hearing before a member of the Board to be conducted at the RO.  

However, it is unclear as to whether the Veteran has received a statement of the case addressing these service connection and increased rating claims.  While no such statement of the case is in the electronic file, the claim file is currently a hybrid of paper and electronic files, and not all recent records have been associated with the electronic file.  Accordingly, a statement of the case could presumably have been issued and associated with a temporary paper file located at the RO.  

The Board does not know whether a statement of the case has been issued and this July 2014 VA Form 9 is a substantive appeal of the issues addressed in the April 2014 rating decision, or, whether a statement of the case has not yet been issued, and the Veteran submitted this VA Form 9 prematurely, in which case the submission must be construed as a notice of disagreement.  Clarification is required, after which the Veteran must either be issued a statement of the case or scheduled to participate in a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Review the claim file, to include any temporary paper file located at the RO, to determine if a statement of the case addressing the Veteran's claims for service connection for esophageal cancer and a higher initial rating for coronary artery disease has or has not been issued.

Is a statement of the case has been issued, schedule the Veteran for an in-person Board hearing to be conducted at the RO, per his hearing request reflected on his July 2014 VA Form 9.

If a statement of the case has not yet been issued, construe the Veteran's July 2014 VA Form 9 as a notice of disagreement with the April 2014 rating decision and issue a statement of the case.  Inform the Veteran that, in order to have the Board consider his appeal of these issues, he must perfect a timely substantive appeal (file a VA Form 9 within the prescribed time limit).

2.  Obtain a medical opinion rendered by an appropriate medical professional to determine the potential relationship between the Veteran's obstructive sleep apnea and his service-connected diabetes mellitus.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   


The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that obstructive sleep apnea is caused by or aggravated by service-connected diabetes mellitus. 

The examiner is to consider and comment on the clinical significance of the evidence reflecting that the Veteran's obesity has been noted as a contributing factor in his development of both obstructive sleep apnea and diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal on the claim for service connection for sleep apnea.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


